—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated September 27, 1994, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs raised an issue of fact as to whether the injured plaintiff suffered a "serious injury” within the meaning of Insurance Law § 5102 (d), by demonstrating a medically determined injury or impairment of a non-permanent nature which prevented her from performing substantially all of the material acts which constituted her usual and customary daily activities for not less than 90 days during the 180 days immediately following the occurrence of the injury or impairment. Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.